Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION


Reasons For Allowance

The following is an examiner’s statement of reasons for allowance: 
Claims 1 – 20 are allowable over the prior art since the prior art references, taken individually or in combination fail to particularly disclose, fairly suggest, or render obvious Applicant’s independent claims. 
The Examiner asserts the prior art of record does not reasonably suggest Applicant’s innovative concept and independent claim language, including the whole, of initiating, by the directional radio and a radar of the connected vehicle, a set of Joint Automotive Radar and Communications (JARCs) with the purported transmitter to determine an authenticity status of the first temporary identifier; and executing a vehicular action for the payload of the directional communication responsive to the authenticity status.
Yan (Analysis and detecting of misbehaviors in VANETs, 2014) is relied upon to teach determine an authenticity status of the first temporary identifier (reads on every message exchanged in the system should be authenticated, see Yan Section 3.2.3); however, Awaraji does not teach Applicant’s independent claim language. 
 
Yamashiro (US Pub. No. 2021/0306277 A1) is relied upon to teach initiating, by the directional radio and a radar of the connected vehicle, a set of Joint Automotive Radar and Communications (JARCs) with the purported transmitter (reads on the vehicle may also include a transceiver that can send and/or receive messages via different communication protocols, see Yamashiro para 0044 and 0052) and determine an authenticity status of the first temporary identifier (reads on analyzing a received temporary identifier to see if there is a match, see Yamashiro para 0052); however, integrating the teachings of Yamashiro do not remedy the deficiencies of the prior art of record because Yamashiro does not teach initiating, by the directional radio and a radar of the connected vehicle, a set of Joint Automotive Radar and Communications (JARCs) with the purported transmitter to determine an authenticity status of the first temporary identifier; and executing a vehicular action for the payload of the directional communication responsive to the authenticity status. 
Accordingly, the prior art of record does not suggest Applicant's independent claim language.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian Shaw whose telephone number is (571) 270-5191.  The examiner can normally be reached Monday through Thursday 6:30 A.M.  to 2:30 P.M..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jorge Criado can be reached on (571) 272-7624.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.


/BRIAN F SHAW/
Primary Examiner, Art Unit 2496